                                                                         USDCSDNY
                                                                      ·, DOCUMENT
                                                                                                       I
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------x
                                                                      :: ELECTRONJCALL Y FILED
                                                                          DOC#:      ~
                                                                                     ::_ ~
                                                                          DATE ifv.i':
                                                                                               iz,
                                                                      L
Edward Opinaldo,

                       Plaintiff,                                     19-CV-8788 (LAK)
  V.

Spring London Ltd.,

                Defendants.
-----------------------------x

                                             ORDER

LEWIS A. KAPLAN, District Judge.

                By letter dated January 14, 2020, counsel for plaintiff informed the Court that this
case has been settled in principle. Accordingly, the case is dismissed with prejudice and without
costs subject to right to reinstate by serving and filing a notice to that effect on or before,
February 14, 2020 if the settlement is not executed by then.

               SO ORDERED.


Dated:         January 15, 2020



                                                       ~     Lewis A. Kaplan
                                                      United States District Judge
         Case 1:19-cv-08788-LAK-JLC Document 17 Filed 01/14/20 Page 1 of 1
                                                                         11 SUNRISE PLAZA, STE. 305

Liebowitz                                                                VALLEY STREAM, NY 11580


                       ATTORNEYS FOR THE PHOTOGRAPHIC ARTS
                                                                         (516) 233-1660
                                                                         WWW.LIEBOWITZLAWFIRM.COM       I
  January 14, 2020

  Honorable Lewis A. Kaplan
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

  Re:    Opinaldo v. Spring London Ltd (l:19-cv-8788-LAK-JLC)

  Dear Judge Kaplan,

  We represent Plaintiff, Edward Opinaldo, in the above in-captioned case. The parties have
  reached a settlement in principle and respectfully request that this Court administratively dismiss
  the action with leave to reopen the case within 30 days if the parties have not submitted their
  final notice of dismissal by such time.

  The Court's consideration is much appreciated.


                                                       Respectfully submitted,

                                                       ls/Richard Liebowitz
                                                       Richard P. Liebowitz

                                                      Counsel for Plaintiff Edward Opinaldo




                                  Liebowitz        Law Firm, PLLC
